Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
1.	The following is an examiner’s statement of reasons for allowance: In response to the Applicants’ PRE-BRIEF APPEAL CONF., received 26 April 2021, the Office has made a thorough review of the material and arguments presented in that document and has found it to be persuasive.

2.	After performing an updated search of applicable prior art, the Examiner has determined that the case is in condition for allowance and is withdrawing the currently existing rejections to claims 1-6, thus allowing the application to continue on to issue.

3.	Regarding claim 1, the claim recites a method comprising: applying a regular image to an initial input layer of a trained neural network model, the regular image having a plurality of pixels and, for each of the pixels, corresponding values defined for each of a plurality of visible spectrum channels; generating, based on processing the regular image over a plurality of first hidden layers of the trained neural network model that are downstream from the initial input layer, a predicted spectral image that corresponds to the regular image, wherein the predicted spectral image includes the pixels and, for each of the pixels, corresponding values defined for each of a plurality of non-visible channels that are not included in the regular image; generating, based on 

4.	Claims 7 and 14, essentially incorporate the similar features of claim 1 and thus, are a unique combination of features that are not obvious over the art of record.

Conclusion
5.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUIPING LI whose telephone number is (571)270-3376.  The examiner can normally be reached on 8:30am--5:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/RUIPING LI/Primary Examiner, Ph.D., Art Unit 2666                                                                                                                                                                                                        5/25/2021